746 So. 2d 1171 (1999)
Charles FERGUSON, Appellant,
v.
STATE of Florida, Appellee.
No. 99-3215.
District Court of Appeal of Florida, Fourth District.
December 1, 1999.
Charles Ferguson, Belle Glade, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Leslie T. Campbell, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In his rule 3.800(a) motion to correct illegal sentence, Charles Ferguson alleged that his sentencing guidelines scoresheet was miscalculated because his primary offense was misclassified as a category 9 *1172 offense. We affirm the denial of his motion on that allegation. Fla. R.Crim. P. 3.701(c)(1989).
However, we reject the state's argument that denial was proper because Ferguson failed to attach a copy of the scoresheet to his motion. A movant is required only to allege what part of the record demonstrates an entitlement to relief. Toro v. State, 719 So. 2d 947 (Fla. 4th DCA 1998). There is no requirement that he physically attach the record excerpt to the motion.
Ferguson raised an additional challenge to the scoresheet calculations in his motion for rehearing. Motions for rehearing are not authorized under rule 3.800(a). Wright v. State, 643 So. 2d 1157 (Fla. 4th DCA 1994). Because an error in the calculation of a scoresheet can be corrected at any time, affirmance is without prejudice to Ferguson to file a new motion in the trial court that includes that allegation.
WARNER, C.J., STEVENSON and HAZOURI, JJ., concur.